Citation Nr: 0828925	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-20 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1997 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

In June 2008, the veteran appeared at a hearing at the Board 
before the undersigned.

In August 2008, the Board granted the veteran's motion to 
advance this case on its docket.  


FINDING OF FACT

The veteran's current bipolar disorder had its onset in 
service and was not the result of willful misconduct.  


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

The veteran sustained a traumatic brain injury (TBI) in 
service for which service connection is not currently in 
effect.  The veteran was involved in a motor vehicle accident 
in July 2000.  He was found to be intoxicated at the time of 
the accident and to have a blood alcohol content level of 
.18.  The veteran's head injury was found to be due to 
alcohol and to be the result of his own willful and 
persistent misconduct.  

The veteran's service treatment records reveal no findings of 
a bipolar disorder in service.  These records do show that he 
received treatment for alcohol abuse in service and was 
diagnosed as having alcoholism prior to the July 2000 
accident.  He also was involved in several disciplinary 
actions as a result of alcohol related problems.  

At the time of an April 2000 psychological evaluation, the 
veteran reported that he was referred to an alcohol treatment 
program after several recent alcohol related incidents.  In 
February 2000, he had been arrested for driving under the 
influence of alcohol.  In early April 2000, he had been found 
passed put in the bathroom of a grocery store.  He had also 
been cited for underage drinking by his previous command 
officer.  He noted that he had suffered blackouts on three 
separate occasions.  The examiner indicated that based upon 
the available data, the veteran met the criteria suggestive 
of alcohol dependence.  The veteran indicated that he knew 
that he had a problem with alcohol and that he wanted help.  
Following mental status examination, an Axis I diagnosis of 
alcohol dependence was rendered.  

At a July 2000 medical board evaluation, conducted following 
the motor vehicle accident, the veteran was diagnosed as 
having a cognitive disorder, NOS.  He was deemed not to be 
able to handle his personal, financial, or medical affairs.  

At the time of the veteran's December 2000 service separation 
examination, he was again diagnosed as having a cognitive 
disorder, NOS.  

Subsequent to service, the veteran has been diagnosed as 
having bipolar disorder, in addition to the TBI and cognitive 
disorder, NOS.  

At the time of an April 2001 VA examination, the veteran was 
noted to have been involved in the July 2000 motor vehicle 
accident and to have had significant problems with alcohol in 
the year preceding the July 2000 accident.  He had completed 
a 26 day outpatient treatment level II substance abuse 
program in May 2000.  Following examination, Axis I diagnoses 
of organic personality disorder; cognitive disorder, NOS; and 
alcohol dependence in remission, were rendered.  

The veteran was afforded a VA examination in March 2005.  The 
examiner noted that the veteran reported passing out at the 
age of 16 and suffering a mild concussion due to dehydration 
and shingles.  The examiner observed that during service, the 
veteran had received numerous speeding tickets, reckless 
speeding, shown up to work drunk, and was found passed out 
drunk in Food Lion two or three times.  He had also 
participated in an alcohol treatment program for thirty days.  
The veteran also noted significant alcohol abuse in the Navy.  

According to the examiner the veteran reported that while 
stationed aboard the USS Enterprise he felt worthless and did 
not believe in himself had low self-esteem, and a poor work 
ethic.  He reported depression and mood swings.  He started 
drinking at the time he entered the military and it 
intensified after he turned 21 years old.  He reported that 
he was not an alcoholic prior or subsequent to the military.  
The veteran believed that he must have been self-medicating 
his symptoms of bipolar disorder.  He noted that instead of 
receiving treatment for bipolar disorder, he received 
treatment for alcoholism.  Following examination, Axis I 
diagnoses of bipolar disorder, NOS, and alcohol dependence 
were rendered.  The examiner stated that he was unable to 
determine whether the bipolar disorder was a primary disorder 
or due directly to a general medical condition, i.e., the 
veteran's TBI.

The examiner observed that the veteran's alcohol abuse 
appeared to have predated his psychiatric symptoms.  He 
observed that there was no evidence of assessment or 
treatment of a bipolar disorder or other psychiatric illness 
while in the military prior to his motor vehicle accident, 
which appeared to be directly related to alcohol consumption 
given the blood alcohol level at the time of the accident.  
He further observed that the onset of the bipolar 
symptomatology appeared to be consistent with the TBI 
occurring as a result of the accident.  The examiner added 
that it was difficult to determine whether the onset of this 
disorder was the direct result of the TBI or whether this 
disorder would have occurred without the head injury.  He 
stated that it appeared that this disorder was not likely 
present at an earlier time based upon the lack of documented 
assessment and treatment, military and pre-military; the 
report by the veteran of normal adolescence; and only generic 
symptoms while in the military (poor work ethic, poor self-
esteem, useless to self and others) not generally descriptive 
of the usual symptom picture of bipolar disorder.  

The examiner further indicated that the veteran's alcohol 
dependence and subsequent brain injury were not caused by or 
the result of a preexisting bipolar disorder.  

In a May 2008 letter, the veteran's VA psychiatric clinical 
nurse reported that the veteran had described multiple 
incidents of harassment and severe hazing while on board the 
Enterprise.  He dealt with this harassment by using alcohol 
to cope with the stressors.  She also noted that the veteran 
reported that he had experienced constant anxiety, racing 
thoughts, was unable to complete assignments, completed his 
work early, and spent time away from the ship.  He felt 
overstimulated on board and eventually got behind on visuals.  
He reported losing his qualification card and being 
threatened.  He felt extremely pressured by this and found 
himself running around to complete the qualification card in 
one day.  He was in fear for his life.  The harassment 
continued until the time of the accident.  The veteran 
experienced difficulty which was not responded to by his 
superiors.  He used alcohol to help him manage the daily 
stress and the racing thoughts that he continued to have.  He 
was unable to recognize what was happening to him.  The 
veteran was extremely young at the time and thought he could 
manage things on his own.  He made an effort to speak to the 
chaplain but then decided against it.  

The veteran noted being brought on board ship by EMTs and 
shore patrol after not having slept for two days and 
drinking.  He described feelings of mania and fear and felt 
that he was safest when off the ship.  She noted that the 
veteran was able to express himself more to others after his 
TBI, which ultimately led to the diagnosis of bipolar 
disorder.  She indicated that the veteran used alcohol to 
feel normal and relieve himself of the stress he was 
experiencing.  

She further reported that the veteran experienced a stream of 
thoughts that were difficult to control.  He tended to feel 
pumped full of adrenaline, not getting things done fast 
enough, or being too tired to move.  She noted that the 
veteran's fellow soldiers were aware of his difficulties and 
took advantage of his weakness and disability.  The veteran 
displayed some of these difficulties during his time on board 
the Enterprise.  He was not seen, evaluated, or treated for 
the symptoms of bipolar disorder.  He experienced severe 
episodes of depression with severe crying spells.  He knew 
that something was wrong with but was unsure what was 
happening.  He felt the desire to want to get away and 
disappear.  He had difficulty with relationships and was 
impulsive with behavior.  The impulsivity related to his 
bipolar disorder.  Examples of this included purchasing 
expensive electronic equipment, numerous short term 
relationships, and promiscuity.  

The nurse observed that the veteran used alcohol to help him 
to cope with the experiences of the daily harassment and 
abuse by his fellow sailors.  She indicated that it was her 
expert opinion that the veteran's current disability was 
related to his bipolar disorder and that the bipolar disorder 
manifested itself during his naval career.  The symptoms of 
the bipolar disorder were exacerbated by the situations of 
stress and constant harassment that the veteran experienced 
during active duty on board the Enterprise.  This further 
caused the veteran to attempt to cope by using alcohol to 
self-medicate which ultimately led to the motor vehicle 
accident that resulted in the TBI.  

At his June 2008 hearing, the veteran's mother testified that 
she had no problems with her son prior to service.  She 
indicated that the veteran had not been irresponsible, 
reckless, or abusive of alcohol.  He did not drink and 
excelled at school.  He had a part-time job and was an honor 
roll student.  He did not get into mischief.  She observed a 
huge change while he was stationed aboard the Enterprise.  
She related that the veteran got into trouble by taking the 
door knob off his roommate's door and by driving at excessive 
speeds.  She also reported that the veteran drove at 
excessive speeds when she was in the car with him on one 
occasion.  He continued at a high rate of speed even when she 
asked him to slow down.  

The veteran stated that he became manic and had racing 
thoughts while in service.  He further reported that he did 
not practice good personal hygiene aboard ship and that he 
was harassed by fellow shipmates due to this.  The veteran 
also testified of his inability to sleep and showing up for 
work like a "zombie".  He reported that he had participated 
in an alcohol treatment program while in service and 
indicated that he had been drinking at the time of the 
accident.  The veteran stated that he was going to be seen by 
another VA treating psychologist and would forward the report 
after he had been seen.  

Subsequent to the hearing, the veteran forwarded a report 
from a VA psychologist dated in June 2008.  The psychologist 
stated that he had reviewed the veteran's service record, his 
medical records, his military performance records, and his 
arrest record.  

The examiner noted that the veteran was first treated at 
their VA facility after sustaining injuries in a motor 
vehicle accident.  The examiner observed that the veteran had 
excelled in high school, made friends easily, and was popular 
among his peers.  As the veteran started his military 
training his stress rose.  He was subjected to harassment by 
fellow soldiers.  

The veteran first experienced dissociation after a hazing 
incident and was so frightened that he left awareness of his 
then present circumstances.  He also reported having racing 
thoughts beginning around that time.  He was unable to 
complete work assignments and got furtrher behind.  He felt 
pressured and at one point in fear of his life.  He began to 
experience racing thoughts that were difficult for him to 
control.  He started feeling a rush and as though he were 
pumped full of adrenaline.  He felt as though he could not 
get things done fast enough.  The veteran went through 
periods where he did not take care of himself from a 
cleanliness standpoint.  He also noted having periods of deep 
depression and crying spells.  

He began to become impulsive in behavior.  Examples included 
numerous short-term and promiscuous relationships.  He also 
made inappropriate expensive purchases and received multiple 
speeding tickets.  The veteran began to use alcohol in order 
to feel normal and to slow his thoughts down.  Anxiety and 
his racing thoughts became so extreme that he felt abnormal 
and did not know of any other way to cope.  The examiner 
noted that although the veteran was placed in alcohol 
treatment while in service, there were no attempts made to 
find out why he was drinking.  

The examiner stated that impulsive and irrational behavior 
was one of the symptoms of bipolar disorder.  The veteran's 
experience of being pumped full of adrenaline and having 
racing thoughts were also symptoms of bipolar disorder.  He 
concluded that it was more likely than not that the veteran 
was making an attempt to self-medicate for bipolar disorder 
through the use of alcohol.  He opined that the Navy's 
contention that his bipolar disorder was caused by the head 
injury resulting from the motor vehicle accident while under 
the influence of alcohol was not fully supported.  He found 
that by examining the veteran's behavior prior to the motor 
vehicle accident, it was clear that he was exhibiting 
symptoms consistent with bipolar disorder prior to the 
accident.  He added that most likely, the veteran's accident 
was actually a result of his attempt to self-medicate and his 
irrational judgment, both due to bipolar disorder.  

After review of all available records, the examiner 
ultimately concluded that it was more likely than not that 
symptoms of bipolar disorder were present prior to the = 
motor vehicle accident.  These symptoms included erratic 
behavior, as evidenced by his driving record; his performance 
ratings, which were consistently substandard in March 2000; 
his use of alcohol to decrease anxiety and racing thoughts; 
and his poor judgement in purchases, relationships, and 
promiscuity.  He noted that it was likely that the stress of 
nuclear power training coupled with traumatic experience 
during the hazing incident tipped his psychological balance, 
bringing out the symptoms of bipolar disorder.  Axis I 
diagnoses of bipolar I disorder and PTSD related to military 
sexual trauma were rendered.  

Analysis

The veteran has current diagnoses of bipolar disorder.  There 
is no dispute that he has a current disability.

The record contains varying opinions as to whether the 
veteran's bipolar disorder is related to his period of 
service.  The March 2005 VA examiner was unable to determine 
if the bipolar disorder was directly incurred or a result of 
the auto accident and TBI.  If it was the latter, service 
connection would be precluded, because the disability was a 
result of willful misconduct.  38 U.S.C.A. § 1110.  

The examiner's opinion can be read as saying the evidence is 
in equipoise on this question.  Resolving reasonable doubt, 
the opinion would support a conclusion that the bipolar 
disorder was coincident with the accident, but not one of its 
results.

In contrast, the veteran's treating psychiatric nurse 
specialist, in her May 2008 report, and the psychologist, in 
his June 2008 statement essentially concluded that the 
bipolar disorder began in service and pre-existed the 
accident.  The veteran's testimony and that of his mother are 
consistent with these conclusions.

There is negative evidence in the form of the silent service 
treatment records and lack of any finding of pre-existing 
psychiatric disability when the veteran was treated for the 
TBI.  The opinions as to the etiology of the veteran's 
current bipolar disorder are, however, at least in equipoise.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
It cannot be stated that the preponderance of the evidence is 
against the claim of service connection.
Resolving reasonable doubt in favor of the veteran, service 
connection for bipolar disorder is warranted.


ORDER

Service connection for bipolar disorder is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


